Citation Nr: 0302154	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  00-04 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral hand 
disability, claimed as stiffness of the wrists and fingers.

(The issues of service connection for bilateral hearing loss, 
a right knee disability, a left knee disability, and left hip 
disorder will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from April 1989 to January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

This case was previously before the Board in May 2001 when it 
was remanded to the RO for additional development.  In 
October 2002 a hearing was held before the undersigned at the 
RO in Pittsburgh.  See 38 U.S.C.A. § 7107(c) (West 1991 & 
Supp. 2002).  A transcript of that hearing is in the claims 
file.  At the hearing, the veteran agreed that the issues 
were entitlement to service connection for a low back 
disability, a bilateral hand condition claimed as stiffness 
of the wrists and fingers, bilateral hearing loss, a right 
knee disability, a left knee disability, and a left hip 
disorder.  The issue of entitlement to service connection for 
a right shoulder disability is therefore considered 
withdrawn.  See Hamilton v. Brown, 4 Vet. App. 528 (1993)(en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (the Board has no 
authority to proceed on an issue that has been withdrawn).

The Board is undertaking additional development on the issues 
of service connection for bilateral hearing loss, a right 
knee disability, a left knee disability, and left hip 
disorder pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
When the requested development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.

FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran does not have a low back disability.

3.  The veteran does not have a bilateral hand disability, 
claimed as stiffness of the wrists and fingers.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303 (2002).

2.  A bilateral hand condition, claimed as stiffness of the 
wrists and fingers, was not incurred in service. 38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On examination at entry into service in March 1988, the 
veteran's upper extremities and back were noted as normal.  
Treatment records show a fracture to the second finger of the 
right hand in August 1990.  In February 1992, the veteran was 
treated for complaints of lower back pain from moving a bike 
rack.  He gave a history of lower back pain from an injury 
four years ago, before enlisting.  The assessment was lower 
back strain with spasm.  On follow-up examination two days 
later, he stated that the pain had improved a lot.  The 
assessment was low back strain, improved.  In March, he 
continued to complain of pain.  The assessment was low back 
strain, resolving.  He attended physical therapy sessions 
twice, then stopped.  On periodic physical examination in 
June 1994, clinical evaluation of the spine and upper 
extremities were noted as normal.  The examiner noted the 
injury to the right hand in August 1990, and low back strain 
in February 1992.  Both were assessed by the examiner as not 
chronic with no sequelae.  In a November 1998 report of 
physical assessment pursuant to separation, the veteran 
complained of aches in his back, right wrist from a prior 
injury, and left wrist, and stiffness in all fingers.  The 
examiner noted the bilateral finger stiffness was possibly 
due to overuse while typing and there was no workup 
indicated.

On VA examination in May 1999, the examiner noted that during 
service the veteran had multiple complaints in separate 
joints including the hands, ill-defined aches and pains and 
stiffness in the morning and had some difficulty when working 
for too long on the keyboard on the computer.  He claimed 
that he had been told that he had the beginning of probably 
an entrapment syndrome.  On examination of the hands, there 
were no acute inflammatory changes, no swelling or deformity.  
The hand grip was good and symmetrical and the sensory and 
vascularity were preserved.  The function of the hands seemed 
to be unaffected.  On examination of the back, the examiner 
noted maybe some flattening of the lumbosacral area but no 
tenderness or spasm.  The diagnosis was "[c]hronic relapsing 
pains of multiple joints that probably are the result of 
sprains and strains that were incurred during his service 
time with no particular recollection of any serious injury."  
X-ray examination of the hands and lumbosacral spine were 
performed which resulted in normal examinations.  

In a November 2001 VA spine examination, the veteran 
complained of pain in the lower back for the past 15 years.  
He denied any history of trauma or falling, but stated that 
he had done a lot of lifting.  On physical examination, the 
examiner noted no deformity.  There was some painful motion 
but no posture abnormalities.  There was no spasm and no 
tenderness.  On neurological examination, he had less 
pinprick sensation to the lateral aspect of the left thigh.  
The diagnosis was low back pain syndrome with radiculopathy.  
X-ray examination resulted in the impression of a normal 
lumbosacral spine.  

On VA examination of the hands in November 2001, the examiner 
noted a history of fracture of the second metacarpal of the 
right hand about 10 years ago.  The veteran indicated that 
after this happened, he started having problems with the 
third and fourth fingers of the right hand becoming stiff and 
painful.  The examiner noted no deformity of the fingers or 
the hand.  There was pain on palpation of the proximal and 
distal interphalangeal joint of the finger.  There was no 
limitation of motion of the finger.  He could touch the thumb 
with all the fingers and also he had good grasping capacity 
and good strength and dexterity.  The diagnosis was internal 
derangement of the fingers.  X-ray examination noted no 
evidence of fracture, dislocation, or any other bone or joint 
abnormalities and the impression was a normal right hand.  

In an October 2002 hearing, the veteran testified that he had 
stiffness in the middle two fingers of his right hand, and 
stiffness in the wrist which he thought was because he had to 
do a lot of typing in the service.  He also testified that he 
had back pain since he injured in back in 1992.  

At the hearing, the veteran presented a copy of a June 2002 
examination by an osteopathic surgeon conducted for the 
Pennsylvania Office of Vocational Rehabilitation.  In the 
examination, the veteran complained of pain in the low back 
with no real radiation.  He denied any numbness or tingling 
to the lower extremity.  Examination of the low back showed 
pain on palpation of the iliolumbar ligaments.  There were no 
paravertebral muscle spasms noted.  Straight leg raising 
signs appeared to result in some low back pain, but he had 
very tight hamstrings at 45 degrees.  There was no radicular 
component present.  The impression was biomechanical back 
pain of the low back, most probably related to decompensation 
and tight hamstrings.  The examiner noted that he probably 
needed to address this with exercise and weight loss 
programs.  There was a normal hand examination with no real 
pain present on the right hand.

VCAA

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In this case, the veteran was informed of the provisions of 
the VCAA in an August 2001 letter to the veteran.  The Board 
finds that he has been provided adequate notice as to the 
evidence needed to substantiate his claim for service 
connection for low back disability and a bilateral hand 
condition.  The Board concludes the discussions in the April 
1999 and April 2002 rating decisions, statement of the case 
(SOC), supplemental statement of the case (SSOC), and letters 
sent to the appellant informed him of the information and 
evidence needed to substantiate the claims for low back 
disability and a bilateral hand condition and complied with 
the VA's notification requirements.  VA must also inform the 
veteran which evidence VA will seek to provide and which 
evidence the veteran is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  This was accomplished in 
the August 2001 letter to the veteran.  The Board concludes 
that VA has complied with all notification requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The RO has obtained the service medical records, 
and all current records of treatment identified by the 
veteran.  Examinations were provided the veteran in May 1999 
and again in November 2001 and the veteran had the 
opportunity to provide evidence and testimony before the 
undersigned in a personal hearing in October 2002.  The 
veteran has not referenced any unobtained evidence that might 
substantiate his claim or that might be pertinent to the 
bases of the denial of the claim.  There is sufficient 
evidence to decide the claim.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required. 

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

As an initial matter, the Board notes that it is not alleged 
nor does the evidence show that the veteran engaged in combat 
with the enemy, although he did serve during a period of war.  
As such, the provisions of 38 U.S.C.A. § 1154(b) regarding 
the evidence required for combat veterans is not for 
application.

The Board finds that service connection is not warranted for 
either a low back disability, or a bilateral hand condition 
claimed as stiffness of the wrists and fingers.  Although the 
veteran sustained an injury to his back in service, diagnosed 
at the time as lower back strain with spasm, he attended 
physical therapy apparently with good results as he only 
needed to attend two sessions and stopped going.  On periodic 
examination two years later, the examiner noted the history 
of prior injury to the back and concluded that there were no 
residuals.  The spine was normal on clinical evaluation.  At 
separation he complained only of aches in his back and there 
was no comment by the medical reviewer.  VA examination in 
May 1999 noted only pain with normal lumbosacral spine on X-
ray examination.  VA examination of the back in November 2001 
again noted only low back pain syndrome, and X-ray 
examination showed a normal lumbosacral spine.  On his most 
recent examination in June 2002 he was assessed with 
biomechanical back pain of the low back, which the examiner 
related to tight hamstrings and his weight.

The Board concludes that the injury to the back was acute and 
transitory and completely resolved at the time of separation.  
Complaints of general aches at the time of separation are not 
supported by any medical diagnosis of disability, and 
although examiners have noted his pain in the lower back, 
which the most recent examiner thought was due to his tight 
hamstrings and being generally out of shape, he has not been 
given any corresponding diagnosis of disability.  X-ray 
examinations have consistently shown a normal spine.  The 
veteran does not have any disability of the lower back.

With regard to his hands, the Board notes that he sustained 
an injury to one of his fingers during service, and he has 
already been granted service connection for this disability.  
The veteran is specifically claiming that he has a strain to 
his fingers as well as his wrists from doing a lot of typing 
in service.  Although he noted these complaints at 
separation, the medical reviewer concluded that this was 
probably due to overuse and no workup was indicated.  VA 
examination of the hands in May 1999 noted no acute 
inflammatory changes, no swelling or deformity and the 
function of the hands seemed unaffected.  The hands were 
normal on X-ray examination.  On VA examination in November 
2001, he described problems with the fingers of his right 
hand becoming stiff and painful, which started after he 
sustained the finger fracture to that hand in service.  
Again, the fingers were normal on X-ray examination although 
the examiner gave a diagnosis of internal derangement of the 
fingers.  Although he continued to complain of pain in the 
right hand in his personal hearing in October 2002, he had a 
normal examination of the hands on his June 2002 examination 
and the examiner noted that there was no real pain present in 
the right hand.  Although the examiner in the November 2001 
examination diagnosed internal derangement of the fingers, 
this is not confirmed on X-ray examination.  Also, while the 
veteran stated that he had been told that he might have a 
possible entrapment syndrome, there is no such diagnoses 
given in any of the medical evaluations, and the sensory was 
noted to be preserved in the May 1999 VA examination.  As 
such, the Board concludes that the veteran does not have any 
disability of either hand, except for the residuals of the 
fracture of his second finger of his right hand, for which he 
is already service connected.

The Board has considered the veteran's statements regarding 
the diagnosis and etiology of his back and hand disorders; 
however, this is not competent evidence to show either that 
he has a disability of the lower back and hands, or that any 
such disability was incurred in service.  Competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2002).  Further, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  38 C.F.R § 
3.159(a)(2) (2002).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Although the veteran is competent 
to state that he has pain in his back and hands, the 
diagnoses of this symptom as a disability is beyond the range 
and scope of competent lay evidence contemplated by the 
applicable regulations and it is not shown that the veteran 
possesses the requisite education, training or experience to 
provide competent medical evidence.  There is no competent 
evidence of a low back disability or a bilateral hand 
disability.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).  The preponderance of the evidence is against the 
claim for service connection for a low back disability and a 
bilateral hand condition claimed as stiffness of the fingers 
and wrists, and because there is no approximate balance of 
positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2002).


ORDER

Service connection for a low back disability is denied.

Service connection for a bilateral hand disability, claimed 
as stiffness of the wrists and fingers, is denied.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

